• r           Case 2:18-cr-00177-SJF-GRB Document 58 Filed 08/01/19 Page 1 of 7 PageIDFILt:.u
                                                                                       #: 297
  AO 24S8 (Rev. 11/16)     Judgment in a Criminal Case                                                                     IN CLERK'S OFFICE
                          Sheet 1                                                                                    U.S. DISTRICT COURT E.D.N.Y.

                                                                                                                              AUG G1 2019
                                             UNITED STATES DISTRICT COURT
                                                                                  ;;:·:ru,-
                                                                                                                      *                               *
                                                                                                                       LONG ISLAND OFFICE
                                                          Eastem District of New York
                                                                            )
                  UNITED STATES OF AMERICA                                  )       JUDGMENT IN A CRIMINAL CASE
                             v.                                             )
                                                                            )
                            BLAKE KANTOR                                            Case Number: CR-18-177-001 (SJF)
                                                                            )
                                                                            )       USM Number: 54745-054
                                                                            )
                                                                            )        VITO A. PALMIERI, ESQ.
                                                                            )       Defendant's Attorney
  THE DEFENDANT:
  liZI pleaded guilty to count(s)        COUNT ONE (1) OF THE INDICTMENT

  D pleaded nolo contendere to count(s)
       which was accepted by the court.
  D was found guilty on count(s)
       after a plea of not guilty.

  The defendant is adjudicated guilty of these offenses: ___
                                                                                            , _;



  Title & Section                    Nature of Offense                                                        Offense Ended
      18 USC 1343 and1344              CONSPIRACY TO COMMIT WIRE FRAUD'                                        11/30/2017                   ONE (1)




         The defendant is sentenced as provided in pages 2 through
  the Sentencing Refonn Act of 1984.
                                                                           - -7 - - of this judgment. The sentence is imposed pursuant to
  D The defendant has been found not guilty on count(s)
  liZI Count(s)      TWO (2) and THREE (3)                D is      liZI are dismissed on the motion of the United States.
           It is ordered that the defendant must notify the United States attorney for this district within    days of anx change of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment        Ily paid, Ifordered to pay restitution,
  the defenciant must notify the court and United States attorney of material clianges in econonuc c·           tances.

                                                                                     9
                                                                                     posi lion of Judgment


                                                                                 s/ Sandra J. Feuerstein
                                                                          rture     of Judge



                                                                           SANDRA J. FEUERSTEIN, U.S.D.J.
                                                                           Name and Title of Judge



                                                                          Date
           Case 2:18-cr-00177-SJF-GRB Document 58 Filed 08/01/19 Page 2 of 7 PageID #: 298
AO 245B (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 - Imprisonmen.t
                                                                                                                        2_ of
                                                                                                      Judgment - Page _ _       7
DEFENDANT: BLAKE KANTOR
CASE NUMBER: CR-18-177-001 (SJF)

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

  EIGHTY-SIX (86) MONTHS




    D      The court makes the following recommendations to the Bureau of Prisons:




    D      The defendant is remanded to the custody of the United States Marshal.

    D      The defendant shall surrender to the United States Marshal for this district:

           D                                                    D
               at
                     --------- D                      a.m.          p.m.     on

           D as notified by the United States Marshal.

    ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ~ before 2 p.m. on         8/16/2019
                                    -----     -------
         □     as notified by the United States Marshal.
         D     as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                            to

a _ _ _ _ _ __ _ _ _ _ _ _ __                       , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                           B y - - -- --========-===-==:-:-:-==:-:-:--- - --
                                                                                                DEPUTY UNITED STATES MARSHAL
           Case 2:18-cr-00177-SJF-GRB Document 58 Filed 08/01/19 Page 3 of 7 PageID #: 299
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     3     of        7
DEFENDANT: BLAKE KANTOR
CASE NUMBER: CR-18-177-001 (SJF)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:         THREE (3) YEARS



                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse. (check ifapplicable)
4.    D You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.     D   You must participate in an approved program for domestic violence. (check Ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
          Case 2:18-cr-00177-SJF-GRB Document 58 Filed 08/01/19 Page 4 of 7 PageID #: 300
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                 Judgment-Page    _ _ 4'-_              7___
                                                                                                                                of _ _____
DEFENDANT: BLAKE KANTOR
CASE NUMBER: CR-18-177-001 (SJF)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. Jfyou plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lfnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan .t o change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I I.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  ---- --------
       Case 2:18-cr-00177-SJF-GRB Document 58 Filed 08/01/19 Page 5 of 7 PageID #: 301
AO 24SB(Rev. 11/16)   Judgment in a Criminal Case
                      Sheet 3D- Supervised Release
                                                                                            Judgment-Pago   _.L    of      7
DEFENDANT: BLAKE KANTOR
CASE NUMBER: CR-18-177-001 (SJF)

                                       SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall comply with the restitution and forfeiture orders.

 2. Upon request, the defendant shall provide the U.S. Probation Department with full disclosure of his/her financial records.
 including co-mingled Income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of
 the financial accounts reported and noted within the presentence report, the defendant Is prohibited from maintaining
 and/or opening any additional Individual and/or joint checking, savings, or other financial accounts, for either personal or
 business purposes, without the knowledge and approval of the U.S. Probation Department. The defendant shall cooperate
 with the Probation Officer In the Investigation of his/her financial dealings and shall provide truthful monthly statements of
 his/her Income and expenses. The defendant shall cooperate in the signing of any necessary authorization to release
 information forms permitting the U.S. Probation Department access to his/her financial information and records.

 3. The defendant shall participate in a mental health treatment program approved by the U.S. Probation Department. The
 defendant shall contribute to the cost of services rendered or any psychotropic medications as prescribed, via copayment
 or full payment, in an amount to be determined by the Probation Department, based upon the defendant's ability to pay
 and/or the availability of third-party payment.

 4. The defendant is prohibited from engaging in any gambling activity, legal or illegal, or from travel to any casino-based
 geographical location.

 5. The defendant must participate In a substance abuse evaluation and, if warranted, an outpatient drug treatment program
 approved by the U.S. Probation Department. The defendant must contribute to the costs of such treatment not to exceed
 an amount determined reasonable by the Probation Department's Sliding Scale for Substance Abuse Treatment Services,
 and must cooperate In securing any applicable third party payment, such as insurance or Medicaid. The defendant must
 disclose all financial Information and documents to the Probation Department to assess his or her ability to pay. The
 defendant must not consume any alcohol or other Intoxicants during and after treatment, unless granted a prescription by a
 licensed physician and proof of same is provided to the Probation Department. The defendant must submit to testing
 during and after treatment to ensure abstinence from drugs and alcohol
        Case 2:18-cr-00177-SJF-GRB Document 58 Filed 08/01/19 Page 6 of 7 PageID #: 302
AO 2458 (Rev. 11/16)   Judgment in a Criminal Caso
                       Sheet S - Criminal Monetary Penalties
                                                                                                        Judgment - Page _   _6_   of _ _   _,_
                                                                                                                                            7 __
DEFENDANT: BLAKE KANTOR
CASE NUMBER: CR-18-177-001 (SJF)
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                   JVTA Assessment*                                          Restitution
TOTALS             S 100.00                     s                                                           S 846,405.58



D The detennination of restitution is deferred until
     after such determination.
                                                                - - -- • An      Amended Judgment in a Criminal Case (AO USC) will be entered


D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately pro(lortioned _P.a}'l!!ent, unless specified otherwise in
     the prioritY- or~r or p~tage payment column below. However, pUl'Suant to 18 U.S.C. § 3664(1}, all nonfederal victims must be paid
     before the Umted States 1s paid.

Name of Payee                                 Total Loss**                        Restitution Ordered                   Priority or Percentage
  See restitution order signed on

  8/1/2019 and attached to this

  judgment




TOTALS                               $ _ _ _ __ __ __                         $ _ _ __ __ _ __



D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

&1    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      ~ the interest requirement is waived for the              D fine    ~ restitution.

      0 the interest requirement for the            D    fine     □   restitution is modified as follows:

• Justice for Victims ofTrafficking Act of 201 5, Pub. L. No. 114-22.
•• Findings for the total amount oflosses are required under Chapters I09A, I I 0, I IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
        Case 2:18-cr-00177-SJF-GRB Document 58 Filed 08/01/19 Page 7 of 7 PageID #: 303
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                         Judgment - Page   _7_ of            7
DEFENDANT: BLAKE KANTOR
CASE NUMBER: CR-18-177-001 (SJF)


                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~ Lwnp sum payment of$              100.00             due immediately, balance due

            □      not later than                              , or
            !ill   in accordance with
                                         □ C,        □ D,    □ E,or         !ill   F below; or

B     □ Payment to begin immediately (may be combined with               DC,           0D,or      D F below); or
C     D Payment in equal           _ __ __ (e.g.• weekly, monthly, quarterly) installments of $ _ _ __ _ _ over a period of
                           (e.g.• months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal           _ _ ___ (e.g., weekly, monthly, quarterly) installments of $ _ __ __ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g.• 30 or 60 days) after release from imprisonment to a
            tenn ofsupervision; or

E     D Payment during the term of supervised release will commence within _ _ __ (e.g., 30 or 60 days) after release from
           imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ~    Special instructions regarding the payment of criminal monetary penalties:
             Restitution imposed in the amount of $846,405.58, payable at a rate of $25 per quarter while In custody and 10%
             of the defendant's gross monthly income while on supervised release.




Unless the court bas expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!3tY penalties is due during
the period of imprisonment. All criminal monetuy penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D The defendant shall pay the cost of prosecution.
D     The defendant shall pay the following court cost(s):

~     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture signed on 12/10/2018 and attached to this judgment.

?ayments shall be applied i~ th~ following order: {I) assessment, (2) restitution principal (3) restitution interesti (4) fine principal, (5) fine
mterest, (6) commumty restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
